      Case 2:20-cv-00180-wks Document 26 Filed 04/13/21 Page 1 of 22



                    UNITED STATES DISTRICT COURT
                               FOR THE
                         DISTRICT OF VERMONT

WOODNOTCH FARMS, INC.,            )
                                  )
           Plaintiff,             )
                                  )
           v.                     )    Case No. 2:20-cv-180
                                  )
AGRI-MARK, INC.,                  )
                                  )
           Defendant.             )

                          OPINION AND ORDER

     Plaintiff Woodnotch Farms, Inc. (“Woodnotch”) operates a

large dairy farm in Shoreham, Vermont.       Prior to purchasing a

second farm and thus increasing its milk production, Woodnotch

requested and received assurances from its exclusive buyer,

Defendant Agri-Mark, Inc., that Agri-Mark would purchase the

additional milk without a volume limitation.        Shortly after

Woodnotch purchased the second farm, Agri-Mark allegedly changed

its milk-purchasing policy such that it would pay one price for

a producer’s “allowed production base” amount, and a

substantially lower price for milk produced in excess of that

amount.   Woodnotch now claims that as a result of the policy

change it is unable to afford the debt on its purchase.

Accordingly, Woodnotch brings this damages action against Agri-

Mark alleging, among other things, fraud, negligent

misrepresentation and breach of contract.
      Case 2:20-cv-00180-wks Document 26 Filed 04/13/21 Page 2 of 22



     Agri-Mark has filed a motion to dismiss the Complaint,

arguing that even if Woodnotch’s factual allegations are

accepted as true, Agri-Mark never imposed a volume limitation

and never guaranteed prices.      Woodnotch submits that it was

nonetheless misled, and opposes the motion.        For the reasons set

forth below, the motion to dismiss is denied.

                          Factual Background

     Woodnotch operates a large dairy farming operation in

Shoreham, Vermont.    Woodnotch is a member of Agri-Mark, a dairy

cooperative formed and owned by farmers.        Under the terms of a

“Member Marketing Agreement,” Woodnotch has contracted to sell

its milk exclusively to Agri-Mark.

     In or about April 2019, Woodnotch began negotiations to

purchase Parent Hilltop Farm.      Like Woodnotch, Parent Hilltop

Farm was an Agri-Mark member and was bound by contract to sell

its milk exclusively to Agri-Mark.       In June 2019, Woodnotch

signed a purchase and sale agreement (“PSA”) with Parent Hilltop

Farm and delivered a $50,000 deposit.       The PSA contained a

contingency allowing Woodnotch to terminate the sale and have

its deposit refunded if it was unable to secure an adequate

market for the milk produced at the Parent Hilltop Farm

location.

     Prior to closing on the purchase, Woodnotch and its lender,

Yankee Farm Credit, ACA, asked Agri-Mark to confirm that it

                                    2
      Case 2:20-cv-00180-wks Document 26 Filed 04/13/21 Page 3 of 22



would purchase the milk produced at Parent Hilltop Farm.           The

Complaint specifically alleges that Woodnotch and Yankee Farm

Credit “made inquiries of [Agri-Mark] to confirm that Woodnotch”

would be permitted to sell and Agri-Mark “would accept and

purchase such quantities of milk from the Parent Hilltop Farm

location as would make Woodnotch’s purchase of that additional

farm facility financially feasible.”       ECF No. 7 at 2, ¶ 7.        The

Complaint further alleges that Woodnotch and its lender sought

such assurances “in light of rumors . . . that [Agri-Mark] had

been considering policy changes of an undetermined nature which

might in the future affect Woodnotch’s anticipated production.”

Id., ¶ 8.

     Agri-Mark responded to the inquiries from Woodnotch and its

lender in two separate communications.       First, in a letter dated

July 12, 2019, Agri-Mark wrote that “on May 30, 2019, the Agri-

Mark board of directors voted to allow you to move production to

this location under your current Agri-Mark Member Marketing

Agreement (attached).    I call your attention to Item #2 in the

legal agreement between Agri-Mark and Woodnotch.”         Id., ¶ 9.

Item #2 in the Member Marketing Agreement read: “Sale of Milk.

Member agrees to sell to Cooperative and Cooperative agrees to

buy from Member all milk of Member from the farm location or

locations described herein during the term of this Agreement



                                    3
      Case 2:20-cv-00180-wks Document 26 Filed 04/13/21 Page 4 of 22



except for such milk as is retained for consumption on the

premises where produced.”     Id. at 2-3, ¶ 10.

     After receiving the July 12, 2019 letter from Agri-Mark,

Woodnotch and Yankee Farm Credit asked for further assurance

that Agri-Mark would purchase, as alleged in the Complaint, “a

sufficient volume of milk from Parent Hilltop Farm to make

Woodnotch’s purchase financially feasible.”         Id. at 3, ¶ 12.     In

a letter dated August 1, 2019, Agri-Mark wrote that “on May 30,

2019, the Agri-Mark board of directors voted to allow you to

move production to this location under your current Agri-Mark

Member Marketing Agreement (attached) with no specific volume

restrictions noted.”    Id., ¶ 13.

     Based on the correspondence from Agri-Mark, Woodnotch moved

ahead with its purchase, began buying additional cows, and made

renovations to the Parent Hilltop Farm facility.         In doing so,

Woodnotch reportedly took on significant indebtedness to Yankee

Farm Credit.   The closing on the purchase took place on August

29, 2019.

     On or about October 1, 2019, Agri-Mark announced a change

in its milk purchasing policy.      The change allegedly established

a “supply management program” setting an “allowed production

base” for each of its producers.         Milk produced in excess of

that allowed production base would receive a dramatically

reduced price.

                                     4
         Case 2:20-cv-00180-wks Document 26 Filed 04/13/21 Page 5 of 22



        Woodnotch claims that when it purchased Parent Hilltop

Farm, it expected to produce and sell a volume of milk

significantly greater than the newly-imposed allowed production

base.    Because of Agri-Mark’s new price structure, Woodnotch has

allegedly lost substantial expected income and is unable to

service its indebtedness, resulting in massive financial losses.

        The Complaint sets forth several causes of action.          Count

One alleges fraud, claiming that when Agri-Mark sent letters to

Woodnotch in July and August 2019, Agri-Mark “was aware that it

would imminently be announcing and implementing the policy

changes which set a limit on the quantity of milk which

Defendant would purchase from Woodnotch at the previously-

prevailing market rates.”        Id. at 4, ¶ 20.     Agri-Mark allegedly

had a duty to disclose its knowledge of those changes, failed to

do so, and Woodnotch reasonably relied to its detriment.

Woodnotch claims that Agri-Mark’s communications were

intentionally misleading, and that its failure to disclose

material facts constituted either actual or constructive fraud.

        Count Two asserts a claim for promissory estoppel.          The

claim alleges that certain representations by Agri-Mark

constituted promises, inducing Woodnotch to move forward with

its purchase.      Woodnotch allegedly relied on those promises to

its detriment.      Count Three asserts a claim of negligent

misrepresentation, again based on allegedly-misleading

                                       5
      Case 2:20-cv-00180-wks Document 26 Filed 04/13/21 Page 6 of 22



communications from Agri-Mark and Woodnotch’s resulting

reliance.

     Count Four claims breach of contract.        Woodnotch asserts

that the letters it received in the summer of 2019 constituted

enforceable modifications to the Member Marketing Agreement,

obligating Agri-Mark to purchase milk from Woodnotch without

volume limitations.    Woodnotch further contends that the allowed

production base policy effectively imposed a volume limitation

in breach of that agreement.      The same reasoning forms the basis

for Count Five, which alleges breach of the implied covenant of

good faith and fair dealing.

     Count Six of the Complaint brings a claim of quantum

meruit, alleging that Woodnotch is entitled to compensation from

Agri-Mark for the reasonable value of the milk produced,

including the milk supplied from Parent Hilltop Farm above the

allowed production base.     Count Seven claims a right to

attorney’s fees under the Member Marketing Agreement.

     Agri-Mark now moves to dismiss all claims pursuant to

Federal Rules of Civil Procedure 12(b)(6) and 9(b).          Agri-Mark

argues that Woodnotch is mistakenly treating volume and price as

the same thing, and that price was never guaranteed.          Woodnotch

opposes the motion, contending that the allowed production base

policy was essentially an impermissible volume restriction, and



                                    6
       Case 2:20-cv-00180-wks Document 26 Filed 04/13/21 Page 7 of 22



that Agri-Mark either misunderstands or is misconstruing its

claims.

                                Discussion

I.    Motion to Dismiss Standard

      To survive a motion to dismiss pursuant to Rule 12(b)(6), a

complaint must plead “enough facts to state a claim to relief

that is plausible on its face.”          Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007).     A claim is plausible “when the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged.”     Matson v. Bd. of Educ., 631 F.3d 57, 63

(2d Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).   Although all allegations contained in a complaint are

assumed to be true, this tenet is “inapplicable to legal

conclusions.”    Iqbal, 556 U.S. at 678.

II.   Choice of Law

      Woodnotch has raised choice of law as a threshold issue.

Jurisdiction in this case is based on diversity of citizenship.

A federal court sitting in diversity uses the law of the forum

state to determine which state’s substantive law applies.               See

Thea v. Kleinhandler, 807 F.3d 492, 497 (2d Cir. 2015) (citing

Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941)).

However, where there is no conflict of substantive law among the

jurisdictions, a court should avoid the choice of law question

                                     7
      Case 2:20-cv-00180-wks Document 26 Filed 04/13/21 Page 8 of 22



and apply the law of the forum state.       Havill v. Woodstock

Soapstone Co., 172 Vt. 625, 783 A.2d 423, 427 (2001) (citing

cases).

     Here, Woodnotch argues for application of Vermont law to

each of its claims.    In support, Woodnotch notes that it agreed

to the Member Marketing Agreement in Vermont, performed under

the contract in Vermont, is incorporated in Vermont, and

suffered its alleged injury in Vermont.        Agri-Mark, a Delaware

corporation headquartered in Massachusetts, submits that for the

majority of Woodnotch’s claims there is no conflict between

Vermont law and Massachusetts law.       Agri-Mark also notes that

while the elements for a quantum meruit claim may differ, the

result is the same.    Absent any meaningful conflicts between the

substantive law of the two jurisdictions, the Court will apply

Vermont law.

III. Fraud

     Agri-Mark moves to dismiss Woodnotch’s fraud claim as a

matter of law, arguing that it never restricted the amount of

milk that Woodnotch could produce and/or sell.         Agri-Mark

further argues that Woodnotch has failed to allege reasonable

reliance; does not sufficiently allege fraudulent intent; had

prior knowledge of the proposed changes to Agri-Mark’s pricing;

fails to sufficiently allege a duty to disclose those proposed



                                    8
        Case 2:20-cv-00180-wks Document 26 Filed 04/13/21 Page 9 of 22



changes; and fails to meet the heightened pleading standard of

Rule 9(a).

       Under Vermont law, a fraud claim has five elements: “(1)

intentional misrepresentation of a material fact; (2) that was

known to be false when made; (3) that was not open to the

defrauded party’s knowledge; (4) that the defrauded party

act[ed] in reliance on that fact; and (5) is thereby harmed.”

Estate of Alden v. Dee, 2011 VT 64, ¶ 32, 190 Vt. 401, 35 A.3d

950.   “Liability for fraud may be premised on the failure to

disclose material facts as well as on affirmative

misrepresentations.”      Sugarline Assocs. v. Alpen Assocs., 155

Vt. 437, 444, 586 A.2d 1115, 1119–20 (1990).          Where a party has

a duty to disclose a material fact, the failure to do so

combined with an intention to mislead or defraud rises to the

level of material misrepresentation.         See White v. Pepin, 151

Vt. 413, 416, 561 A.2d 94, 96 (1989); see also Standard

Packaging Corp. v. Julian Goodrich Architects, Inc., 136 Vt.

376, 381, 392 A.2d 402, 404 (1978) (fraud must “consist of some

affirmative act, or of concealment of facts by one with

knowledge and a duty to disclose”); accord Sutfin v. Southworth,

149 Vt. 67, 70, 539 A.2d 986, 988 (1987) (“Vermont has long

recognized the doctrine of negative deceit” where there is a

duty to speak).



                                      9
     Case 2:20-cv-00180-wks Document 26 Filed 04/13/21 Page 10 of 22



     Woodnotch alleges misrepresentations, either affirmative or

through concealment, about Agri-Mark’s future purchases of milk.

The Complaint focuses on Agri-Mark’s alleged assurance that

there would be no “volume restrictions.”       Under the terms of the

Member Marketing Agreement, Agri-Mark was required to purchase

all milk produced by Woodnotch in exchange for Woodnotch’s

agreement to sell only to Agri-Mark.      Woodnotch therefore

submits that when Agri-Mark communicated no “volume

restrictions,” it could not have been referring to the amount

Agri-Mark would purchase, since Agri-Mark was contractually

bound to buy one hundred percent of Woodnotch’s produced milk.

Nor could it have meant the amount Woodnotch could produce,

since Woodnotch was free to produce as much milk as its cows

could bear.   Woodnotch thus argues that the phrase “volume

restrictions” could only have meant a program or policy that

would incentivize members to reduce production.        The Complaint

alleges that such a program, the supply management plan, was in

fact implemented a month after Woodnotch completed the purchase

of Parent Hilltop Farm.

     As noted above, when deciding a motion to dismiss for

failure to state a claim, a court draws all reasonable

inferences in the plaintiff’s favor.      Chase Grp. Alliance LLC v.

City of N.Y. Dep’t of Fin., 620 F.3d 146, 150 (2d Cir. 2010).

The Court’s function is “not to weigh the evidence that might be

                                   10
     Case 2:20-cv-00180-wks Document 26 Filed 04/13/21 Page 11 of 22



presented at a trial but merely to determine whether the

complaint itself is legally sufficient.”       Goldman v. Belden, 754

F.2d 1059, 1067 (2d Cir. 1985).      Here, the Court finds it

reasonable to infer that Agri-Mark’s letters to Woodnotch

contained material misrepresentations or omissions.         Woodnotch

plausibly claims that although Agri-Mark suggested there would

be no upcoming volume restrictions, Agri-Mark knew it would soon

be implementing a policy that encouraged reductions in milk

output.   When informed of the proposed purchase of Parent

Hilltop Farm, Agri-Mark arguably had a duty to disclose its

intent to implement such a policy.

     Agri-Mark argues that it cannot be held liable for a

misrepresentation because its communications referred only to

volume, and Woodnotch may still sell its milk to Agri-Mark

without any restriction as to amount.       Agri-Mark also notes that

the Member Marketing Agreement makes no promises about the price

of milk, and expressly allows Agri-Mark to change its price.

Nonetheless, Woodnotch plausibly alleges that Agri-Mark knew it

would be altering price in such a way that would disincentivize

production above a certain amount, and when asked about future

purchases should have informed Woodnotch and its lender of its

intentions.

     Agri-Mark further argues that Woodnotch knew about the

possibility of policy changes, and that its reliance was

                                   11
     Case 2:20-cv-00180-wks Document 26 Filed 04/13/21 Page 12 of 22



unreasonable.   Woodnotch agrees that it knew Agri-Mark could

change its policies, which is why it sought assurances before

closing on its purchase of a second farm.       For purposes of the

pending motion to dismiss, the Court will infer from the facts

alleged in the Complaint that Woodnotch did not know about the

upcoming supply management program, that it moved forward only

after receiving Agri-Mark’s assurances about future purchases,

and that its reliance on Agri-Mark’s statements was reasonable.

     Agri-Mark next argues that Woodnotch’s allegations of

intent to deceive are conclusory.       Woodnotch claims that Agri-

Mark was aware of at least the prospect of a policy change, and

knew that the change would materially impact the financial

viability Woodnotch’s expansion, but chose to say nothing in

response to inquiries from Woodnotch and its lender.         While

intent remains to be proven, the pleadings support a reasonable

inference that Agri-Mark knew about the supply management plan

when it made its assurances to Woodnotch, and that its failure

to disclose the impending policy change was intentional.

     Agri-Mark’s final contention with respect to Woodnotch’s

fraud claim is that the allegations fail to meet the

requirements of Federal Rule of Civil Procedure 9(b).          Rule 9(b)

requires a fraud claim to “state with particularity the

circumstances constituting fraud or mistake.”        Fed. R. Civ. P.

9(b); see also Vt. R. Civ. P. 9(b).       The Rule requires a

                                   12
     Case 2:20-cv-00180-wks Document 26 Filed 04/13/21 Page 13 of 22



plaintiff to “‘(1) specify the statements that the plaintiff

contends were fraudulent, (2) identify the speaker, (3) state

where and when the statements were made, and (4) explain why the

statements were fraudulent.’”     Kottler v. Deutsche Bank AG, 607

F. Supp. 2d 447, 462 (S.D.N.Y. 2009) (quoting Stevelman v. Alias

Research, Inc., 174 F.3d 79, 84 (2d Cir. 1999)).

     The claims in this case center on two letters sent by Agri-

Mark Vice President Scott Werme.        The letters are dated, and

Woodnotch has adequately alleged that the content of those

letters was fraudulent.    Although Agri-Mark argues that the

fraud claim lacks specificity because nothing in the letters

mentioned price or pricing policy, Woodnotch alleges that the

reference to volume restrictions implicitly suggested a

consistent future market, and that Agri-Mark failed to disclose

an upcoming material policy change.

     Some of Woodnotch’s claims are based on “information and

belief,” which Agri-Mark contends is too speculative to satisfy

Rule 9(b).   “Although Rule 9(b) requires that allegations of

fraud be plead with specificity, it also provides that

‘[m]alice, intent, knowledge, and other condition of mind of a

person may be averred generally.’ In accordance therewith, the

Second Circuit has held that ‘allegations may be based on

information and belief when the facts are peculiarly within the

opposing party’s knowledge.’”     Faulkner v. Verizon

                                   13
      Case 2:20-cv-00180-wks Document 26 Filed 04/13/21 Page 14 of 22



Communications, Inc., 156 F. Supp. 2d 384, 393 (S.D.N.Y. 2001)

(quoting Wexner v. First Manhattan Co., 902 F.2d 169, 172 (2d

Cir. 1990)).   Here, Woodnotch claims upon information and belief

that Agri-Mark intended to make fraudulent assurances about

future milk purchases.     Such allegations of intent, averred

generally and about facts that were exclusively within Agri-

Mark’s knowledge, satisfy the pleading requirement of Rule 9(b).

Accordingly, the motion to dismiss Woodnotch’s allegation of

fraud is denied.

IV.   Promissory Estoppel

      Agri-Mark’s arguments for dismissal of Woodnotch’s

remaining claims echo its arguments for dismissal of the fraud

claim.   For example, Agri-Mark submits that the promissory

estoppel claim, in which Woodnotch alleges a promise to buy milk

without volume limitations, is barred as a matter of law because

(1) there was no volume restriction and (2) the allegation of

reliance is implausible.

      “Vermont law follows the Restatement Second formulation of

the doctrine [of promissory estoppel], Foote v. Simmonds

Precision Products Co., 158 Vt. 566, 573, 613 A.2d 1277 (1992),

which provides that ‘[a] promise which the promisor should

reasonably expect to induce action or forbearance on the part of

the promisee or a third person and which does induce such action

or forbearance is binding if injustice can be avoided only by

                                    14
     Case 2:20-cv-00180-wks Document 26 Filed 04/13/21 Page 15 of 22



enforcement of the promise.’ Restatement (Second) of Contracts §

90 (1981).”    Heathcote Assocs. v. Chittenden Tr. Co., 958 F.

Supp. 182, 188 (D. Vt. 1997).     The doctrine also requires

“unbargained-for-reliance.”     Chomicky v. Buttolph, 147 Vt. 128,

131 n., 513 A.2d 1174 (1986).     Here, for reasons discussed

above, Woodnotch adequately alleges that the assurances received

from Agri-Mark induced it to complete its purchase of a second

farm, that Agri-Mark should have reasonably expected Woodnotch

to rely on its assurances, and that Woodnotch relied to its

detriment.    The motion to dismiss the promissory estoppel claim

is denied.

V.   Negligent Misrepresentation

     The Vermont Supreme Court has adopted the Restatement

(Second) of Torts definition of negligent misrepresentation:

     One who, in the course of his business, profession or
     employment, or in any other transaction in which he
     has a pecuniary interest, supplies false information
     for the guidance of others in their business
     transactions, is subject to liability for pecuniary
     loss caused to them by their justifiable reliance upon
     the information, if he fails to exercise reasonable
     care or competence in obtaining or communicating the
     information.

Restatement (Second) of Torts § 552(1) (1977); see Silva v.

Stevens, 156 Vt. 94, 108, 589 A.2d 852, 860 (1991).         Woodnotch

alleges that Agri-Mark provided false information about future

milk purchases, and “at the very least” failed to exercise

reasonable care in communicating that information.         ECF No. 7 at

                                   15
      Case 2:20-cv-00180-wks Document 26 Filed 04/13/21 Page 16 of 22



6, ¶ 35.   Agri-Mark again argues that there was no such

misrepresentation because it never imposed volume limits.           As

discussed above, and drawing reasonable inferences in

Woodnotch’s favor, the Court finds the Complaint states a

plausible claim of negligent misrepresentation.

VI.   Breach of Contract and Implied Covenant of Good Faith

      Count IV of the Complaint alleges that the July and August

2019 letters from Agri-Mark constituted enforceable

modifications to the Member Marketing Agreement, “obligating

[Agri-Mark] to purchase milk from Woodnotch without volume

limitations.”    Id.   The Complaint further alleges that the

implementation of an allowed production base violated that

modification and constituted breach of contract.          The motion to

dismiss argues that while the alleged modification referenced

production volume, the policy change in October 2019 pertained

only to price.    Agri-Mark also notes that the Member Marketing

Agreement allowed it to adjust prices at any time without

notice.

      As with the other causes of action, the breach of contract

analysis centers on whether Agri-Mark made a promise or

representation that it would continue to buy all of Woodnotch’s

milk without restricting volume.         Woodnotch argues that the

allowed production base policy constituted a volume restriction,

and assuming the Agri-Mark letters modified the Member Marketing

                                    16
     Case 2:20-cv-00180-wks Document 26 Filed 04/13/21 Page 17 of 22



Agreement, the policy violated that Agreement.        For reasons

discussed above, Woodnotch has plausibly alleged that a

representation or promise was made and subsequently breached,

and the motion to dismiss Count IV is denied.

     The motion to dismiss Count V, alleging breach of the

implied covenant of good faith and fair dealing, is based on

essentially those same facts and legal theories and is also

denied.   See Monahan v. GMAC Mortg. Corp., 2005 VT 110, ¶ 3, 179

Vt. 167, 170, 893 A.2d 298, 304 (2005) (plaintiff asserting

breach of the covenant of good faith and fair dealing must show

“an implied-in-law promise not to do anything to undermine or

destroy plaintiffs’ rights to receive the benefit” of the

contract).

VII. Quantum Meruit

     “Under quantum meruit, one should receive the reasonable

value of his services where he justifiably relied on the

defendant’s request for those services regardless of whether the

defendant received a benefit.”     In re Estate of Elliott, 149 Vt.

248, 253, 542 A.2d 282, 286 (1988).      Agri-Mark contends that

Woodnotch’s quantum meruit claim, like all of Woodnotch’s

claims, fails because there was no volume limitation.          Woodnotch

counters that Agri-Mark’s communications amounted to a request

for services, that Woodnotch justifiably relied on that request,



                                   17
        Case 2:20-cv-00180-wks Document 26 Filed 04/13/21 Page 18 of 22



and that Woodnotch is entitled to the reasonable value of the

goods and services it provided.

        Agri-Mark submits that quantum meruit is unavailable in

this case because rather than a request for services, the

parties’ legal relationship was based upon Woodnotch’s offer to

sell milk.     Although the parties have not fully briefed the

issue, the distinction between a request and an offer may not be

dispositive since the remedy of quantum meruit has been

described simply as “[l]iability in restitution for the market

value of goods or services.”        Restatement (Third) of Restitution

and Unjust Enrichment § 49 (2011); see United Coastal Indus.,

Inc. v. Clearheart Const. Co., Inc., 802 A.2d 901, 906 (Conn.

App. 2002) (quantum meruit allows a party to recover “money,

services or goods of which he or she was deprived that benefited

another”).     Woodnotch alleges that it provided goods and did not

receive a reasonable value for those goods.           While future

briefing and argument may clarify the issue, Court will not

dismiss the quantum meruit claim at this early stage in the

case.

VIII. Duplicative Claims

        Agri-Mark also asks the Court to dismiss several claims as

duplicative.     Specifically, Agri-Mark argues that certain

claims, such as fraud and breach of contract, cannot co-exist

since “fraud must be extraneous to a contract, rather than

                                      18
     Case 2:20-cv-00180-wks Document 26 Filed 04/13/21 Page 19 of 22



fraudulent nonperformance of the contract itself.”         Bevins v.

King, 147 Vt. 203, 204, 514 A.2d 1044, 1045 (1986).         Similar

arguments may be made for negligent misrepresentation,

promissory estoppel, and breach of the covenant of good faith

and fair dealing.   See, e.g., Howard v. Usiak, 172 Vt. 227, 232,

775 A.2d 909, 914 (2001) (“negligent misrepresentation does not

normally include the intention to perform a contractual

commitment”) (citation omitted); Chomicky v. Buttolph, 147 Vt.

128, 131, 513 A.2d 1174, 1176 (1986) (“the doctrine of

promissory estoppel is applicable only where there is no

agreement”); Monahan, 2005 VT 110, ¶ 54 n.5 (“we will not

recognize a separate cause of action for breach of the implied

covenant of good faith and fair dealing when the plaintiff also

pleads a breach of contract based upon the same conduct”).

     Woodnotch contends that it is merely pleading in the

alternative, and that its claims should not be dismissed until

the viability of each of legal theory is established through

discovery.   Indeed, Rule 8 of the Federal Rules of Civil

Procedure specifically allows alternative pleading, providing

that “[a] party may set out 2 or more statements of a claim or

defense alternatively or hypothetically, either in a single

count or defense or in separate ones.”       Fed. R. Civ. P. 8(d)(2);

Lawrence v. Wilder Richman Sec. Corp., 417 F. App’x 11, 13 (2d

Cir. 2010) (summary order) (Rule 8(d)(2) “specifically permits a

                                   19
      Case 2:20-cv-00180-wks Document 26 Filed 04/13/21 Page 20 of 22



party to plead inconsistent positions in the alternative, even

in the same action”); see also Padre Shipping, Inc. v. Yong He

Shipping, 553 F. Supp. 2d 328, 333 (S.D.N.Y. 2008) (“plaintiffs

are allowed to assert inconsistent facts in support of

alternative claims, and courts may not construe allegations

regarding one claim to be an admission against another”).

Woodnotch may therefore allege alternative, though perhaps

ultimately inconsistent, claims in its Complaint.

IX.   Attorney’s Fees

      Count VII of the Complaint seeks attorney’s fees under the

terms of the Member Marketing Agreement and Vermont common law.

Agri-Mark argues that there is no basis for an award of

attorney’s fees, citing the “American Rule” whereby parties must

bear their own litigations costs.        In its opposition memorandum,

Woodnotch submits that “even absent a contractual or statutory

provision for attorney’s fees,” Vermont has allowed an award of

fees based upon a showing of bad faith.        ECF No. 15 at 22-23.

      In Southwick v. City of Rutland, the Vermont Supreme Court

stated that “[w]hen addressing a question of attorney’s fees,

Vermont adheres to what is called the American Rule: parties

must bear their own [attorney’s] fees absent a statutory or

contractual exception.”     2011 VT 105, ¶ 5, 190 Vt. 324, 30 A.3d

1298 (quotation omitted).      Nonetheless, the Vermont Supreme

Court has acknowledged “the historic powers of equity courts to

                                    20
     Case 2:20-cv-00180-wks Document 26 Filed 04/13/21 Page 21 of 22



award attorney’s fees as the needs of justice dictate.”          In re

Gadhue, 149 Vt. 322, 327, 544 A.2d 1151, 1154 (1987).          Although

the Vermont “standard for departing from [the American Rule] is

demanding,” Knappmiller v. Bove, 2012 VT 38, ¶ 4, 191 Vt. 629,

48 A.3d 607 (mem.), “equity may allow for exception to the

American Rule when the other party has acted in bad faith.”

Depot Square Pizzeria, LLC v. Dep’t of Taxes, 2017 VT 29, ¶ 16,

204 Vt. 536, 544, 169 A.3d 204, 210 (2017); see also Town of

Milton Bd. of Health v. Brisson, 2016 VT 56, ¶ 29, 202 Vt. 121,

132, 147 A.3d 990, 998 (2016) (noting the expansion of Vermont’s

exception to the American Rule where “bad faith action of one

person caused another person to incur litigation expenses in

unnecessary judicial proceedings with the wrongful actor”).

     Woodnotch alleges that Agri-Mark acted in bad faith, and

discovery is required to determine whether Woodnotch can meet

the “demanding” standard for attorney’s fees.        Because the

attorney’s fees claim is not implausible, it will not be

dismissed at this time.    The motion to dismiss Count VII is

denied.

                              Conclusion

     For the reasons set forth above, Agri-Mark’s motion to

dismiss the Complaint (ECF No. 12) is denied.




                                   21
     Case 2:20-cv-00180-wks Document 26 Filed 04/13/21 Page 22 of 22




     DATED at Burlington, in the District of Vermont, this 13th

day of April, 2021.



                           /s/ William K. Sessions III
                           William K. Sessions III
                           U.S. District Court Judge




                                   22
